Mr. Presiding Justice Crabtree delivered the opinion of the court. We think it entirely clear that after the brotherhood society came into this State it could only do business, as a fraternal beneficiary society, under and in accordance with the laws of this State. By section 1 of an act of the general assembly approved and in force June 22,1893, it is provided, in case of such fraternal beneficiary societies, that ‘‘Payment of death benefits shall only be made to the families, heirs, blood relations, affianced husband or affianced wife of, or to persons dependent upon, the member.” (Hurd’s Statutes 1897, p. 968, par. 258.) The preamble to the constitution of the brotherhood society contains, among other things, the following: “ Eealizing the fact that our vocation involves ceaseless peril, and that it is a duty we owe ourselves and our families to make a suitable provision against those disasters which almost daily overtake us on the rail, the necessity of protecting our interests as firemen, of extending to each other the hand of charity, and being sober, industrious and honorable men becomes self-evident; and hence the brotherhood has adopted as its cardinal principles the motto: Protection, charity, sobriety and industry.” By the 47th and 48th sections of the constitution a beneficiary department is created, the 48th section reading as follows: “Established for members and their families. Section 49. The beneficiary department of this order, established to provide substantial relief to members and their families in the event.of death or total disability, shall be known as the Beneficiary Department of the Brotherhood of Locomotive Firemen.” So far as we can discover from the evidence in the record, the whole plan and scheme of the beneficiary department of the brotherhood was to provide substantial relief for the families of the members in the event of their death. We understand the rule to be that when the organic law of a society prescribes what classes of persons may become •beneficiaries of its insurance, it is not in the power of the society, or one of its members, or both, to enlarge or restrict these classes. Niblack on Benefit Soc., Sec. 158, p. 311; 1 Bacon on Ben. Soc., Sec. 244, p. 451. In Alexander et al. v. Parker, 144 Ill. 355, 364, it is said: “ Neither the act of a member in naming a person who is not within the classes to be benefited, nor the act of the corporation in making the certificate which it issues payable to such person, can deprive the beneficiaries designated by law of their right to, or interest in, the fund.” Citing Palmer v. Welch, 132 Ill. 141; Am. Legion of Honor v. Perry, 140 Mass. 580; Britton v. Royal Arcanum, 46 N. J. Eq. 102; Bacon on Ben. Soc., Secs. 245 and 252. Mrs. Bhea was not a member of the family of the assured; does not claim that she was. Nor was she in any way dependent upon him for support. The fact he boarded with her when in Paducah, and paid for his board, in no way made her a dependent within the meaning of the law of 1893 above cited. Clearly, then, she does not come within any of the classes enumerated in the law, or in the constitution of the society, and under the authorities above cited the mere fact that she was named in the certificate as a beneficiary gives her no right to the fund. (Palmer v. Welch, supra.) The case of Lister v. Lister, decided by the Kansas City Court of Appeals, October, 1897, was a controversy over a beneficiary certificate issued by this same brotherhood, and the court, in • delivering the opinion, quoted the same portions of the law of the society which we have referred to, and said: “ It is apparent from the foregoing parts of the constitution that the object of the organization 'of the lodge was; in case of the death of a member, to provide for his family. The fund, under the terms of the by-laws, must, as we have seen, go to the family of deceased.” We concur in this opinion. But it is contended that because section 51 of the by-laws provides that upon the death of a member the person named in the certificate as the beneficiary shall be entitled to receive the amount specified therein, that therefore Mrs. Rhea is entitled to the fund. The same claim was made in the Lister case, supra, in passing upon which the court said : “ Plaintiff has cited us to other sections of the by-laws, where, in general terms, the fund is directed, on the death of a member, to be paid to the beneficiary named in the certificate. But these general terms are used on the assumption that the named beneficiary is such a one as is contemplated by the order. They must be read and interpreted in connection with the evident object of the existence of the association.” To the same effect is the holding of our own Supreme Court in passing upon a similar provision in Palmer v. Welch, supra. Our conclusion on this point is that Mrs. Rhea was not entitled to the fund, and the court was in error in decreeing that it be paid to her. The more difficult question we are called upon to determine is, whether or not appellant is within either of the classes mentioned in the statute or the constitution and laws of the brotherhood. But the authorities seem to hold that in cases of this kind, the step-mother is related by affinity, in the same degree as a natural mdther is b.y consanguinity. Renner et al. v. Bohemian Slavonian Ben. Soc., 89 Wis. 401; Spear v. Robinson, 29 Me. 531; Higbee v. Leonard, 1 Denio, 186; Simcoke v. Grand Lodge, 84 Iowa, 383; Bennett v. Van Riper, 47 N. J. Eq. 563. Appellant was the wife of Len G. Faxon, the father of the assured, and hence was related to the latter by affinity. She was the only surviving member of the family. The assured had no brothers or sisters, and if Mrs. Rhea is not entitled to the fund (as we have seen she is not), the only other person claiming it and coming within any of the classes named, is the appellant. There is no provision in the laws of the society for benefits to heirs as such, and we are of opinion that, under the statute, only in cases where they were named as beneficiaries could heirs take the fund. Under the statute and laws of the society, as well as the authorities cited, we are driven to the conclusion that appellant is entitled to the fund in controversy, or no one is. The brotherhood acknowledges its liability and has paid the money into court. Some one is entitled to it. We think appellant is the only one who has shown any legal right to it, and as the only surviving member of the family of which the assured was ever a member, we conclude the balance of the fund ought to be paid to her. The decree will be reversed and the cause remanded, with directions to enter a decree in favor of appellant for the balance of the fund due on the certificate. Beversed and remanded with directions.